         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      Docket No. 18-cr-10087-FDS
                                              )
                                              )
DENZEL SMITH                                  )


     DENZEL SMITH’S MOTION TO SEVER AND INCORPORATED MEMORANDUM
                                 OF LAW

        Defendant Denzel Smith moves, pursuant to Rule 14 of the Federal Rules of Criminal

Procedure and the Fifth and Sixth Amendments of the United States Constitution, for an order

severing his trial from that of his co-defendant, Di’lon Smith. As grounds, Smith states that he

would be prejudiced by a joint trial and severance is necessary because the introduction of his

codefendant’s inculpatory statement at a joint trial would compromise his Sixth Amendment rights

and prevent the jury from reaching a reliable verdict. Severance is also warranted because evidence

from the search of the Honda Civic, which was suppressed as to Denzel Smith, remains admissible

as to Di’lon Smith. If admitted, the impact that this evidence would have on Denzel Smith’s

defense would be highly prejudicial and prevent the jury from making a reliable judgment about

guilt or innocence.

                                                  FACTS

        Denzel Smith and his brother Di’lon Smith have been charged with Felon in Possession of

a Firearm and Ammunition (Count One), Possession with Intent to Distribute 100 grams or more

of a cyclopropyl fentanyl, a controlled substance analogue (Count Two), Possession with Intent to

Distribute fentanyl (Count Three), and Possession of a Firearm in Furtherance of a Drug

Trafficking Crime (Counts Four and Five). The controlled substances and firearms were found
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 2 of 9



when police executed a search warrant on Di’lon Smith’s basement apartment at 177 Megan Road,

Hyannis on November 29, 2017. Di’lon Smith had rented that apartment one month earlier, on

October 23, 2017, and was living there at the time of the search.

        Police seized fentanyl, the two firearms charged in the indictment, and various items

associated with narcotics dealing such as a scale, sandwich bags, and a narcotic press from the

apartment. During the warrant’s execution police also searched Denzel Smith’s girlfriend’s Honda

Civic, which Smith had driven to the apartment and parked in the driveway. Police seized a

backpack from the trunk containing several items relevant to narcotics distribution including an

empty black box, a grinder with residue, blue gloves, a 1000-gram bag of Mannitol, plastic baggies,

and a brown powdery substance field-tested positive for MMDA. The empty black box was later

determined to be a case for one of the metallic narcotic presses found inside the apartment, thus

providing a direct evidentiary link between Denzel Smith and the substances and firearms found

inside the apartment.

       Police arrested Denzel and Di’lon Smith. According to the police report, Di’lon Smith “told

officers that ‘they’ (referring to he and his brother Denzel) had the best ‘shit’ on the streets and

‘all the Feins want it.’” 1 However, when told Denzel was being charged he also stated that the

apartment on Megan Road was his and that officers would see that if they located the lease that he

signed. When Detective Ginnetty told Di’lon that Denzel had been monitored coming and going

from that location and that his personal paperwork was also located in the apartment, Di’lon replied




1
   This statement is reproduced verbatim from the May 9, 2018 Report of Barnstable Police
Detective Peter Ginnetty. Although the report recounts the statement in the third person (“they”),
it is likely that Di’lon Smith used the first person “we” when speaking as the officer noted that he
understood Di’lon to be speaking of himself and his brother Denzel.
                                                2
          Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 3 of 9



“fuck this. I’ll plead guilty tomorrow and take the rap for all of this. I’ll do 20 years, I don’t fuckin

care.”

         This Court has suppressed the evidence from the Honda Civic’s trunk with regard to Denzel

Smith, but denied the same motion as to Di’lon Smith for lack of standing (D.E. 115). The Court

also declined to suppress the evidence derived from the execution of the search warrant at 177

Megan Road, and ruled that, nevertheless, Denzel Smith did not have standing to object to that

search (D.E. 101).

                                        LEGAL ARGUMENT

         Rule 14(a) of the Federal Rules of Criminal Procedure states: “[i]f the joinder of . . .

defendants in an indictment . . . appears to prejudice a defendant or the government . . . the court

may . . . sever the defendants’ trials or provide any other relief that justice requires.” Severance

is appropriate if “there is a serious risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993); see also United States v.

O’Bryant, 998 F.2d 21, 25 (1st Cir. 1993). “Such a risk might occur when evidence that the jury

should not consider against a defendant and that would not be admissible if a defendant were

tried alone is admitted against a codefendant.” Zafiro, 506 U.S. at 539. “Evidence that is

probative of a defendant’s guilt but technically admissible only against a codefendant also might

present a risk of prejudice.” Id. (citing Bruton v. United States, 391 U.S. 123 (1968)).

         In this case, severance is necessary for two reasons. First, severance is necessary because

the introduction of Di’lon Smith’s statement made during his post-arrest interview that “they

have the best shit on the streets and all the Feins want it” would violate Denzel Smith’s right to


                                               3
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 4 of 9



confront his accusers as guaranteed by the Sixth Amendment. Bruton v. United States, 391 U.S.

at 135-37; Crawford v. Washington, 541 U.S. 36 (2004). Additionally, severance is warranted

here because evidence from the Honda Civic, which provides an evidentiary link between Denzel

and the drugs found inside 177 Megan Road, remains admissible against Di’lon Smith and thus

would prejudice Denzel Smith in any joint trial with Di’lon. See United States v. Innamorati, 996

F.2d 456, 469 (1st Cir. 1993) (“Prejudice from joinder can come in various forms, including jury

confusion, the impact of evidence that is admissible against only some defendants, and

‘spillover’ effects where the crimes of some defendants are more horrific or better documented

than the crimes of others.”). Because Denzel Smith would suffer substantial prejudice from a

joint trial, these trials should be severed pursuant to F.R.C.P. 14.

I.     THE INTRODUCTION OF DI’LON SMITH’S STATEMENT AT A JOINT TRIAL
       WOULD COMPROMISE DENZEL SMITH’S CONSTITUTIONAL RIGHTS.

       The Sixth Amendment's Confrontation Clause guarantees a criminal defendant the right

“to be confronted with the witnesses against him.” U.S. Const. amend. VI. It is well established

that a codefendant’s out-of-court statement is admissible against him as a “party admission”

under Fed.R.Evid. § 801(d)(2). However, that same statement is inadmissible hearsay and raises

Confrontation Clause concerns with respect to another defendant being prosecuted in a joint trial.

United States v. Vega Molina, 207 F.3d 511, 519 (1st Cir. 2005) (citing Crawford, 541 U.S. at

51-52, 68).

        A court may attempt to avoid such hearsay or Confrontation Clause problems by

instructing the jury not to consider the statements against any defendant other than the

codefendant-declarant. Id. at 519. As Bruton holds, however, such a limiting instruction will not

effectively remedy hearsay and Confrontation Clause problems when the “powerfully

                                              4
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 5 of 9



incriminating extrajudicial statements of a codefendant, who stands accused side-by-side with

the defendant” are admitted at trial. Bruton, 391 U.S. at 135-36 (concluding that a mistrial was

required where the jury was exposed to incriminating statements by a co-defendant whom the

defendant could not cross-examine, notwithstanding a limiting instruction). A statement is

“powerfully incriminating” when it is “inculpatory on its face.” Vega Molina, 407 F.3d at 520.

       The introduction of Di’lon Smith’s statement at a joint trial with Denzel would seriously

prejudice Denzel’s Constitutional rights. Here, the statement that “they (referring to he and his

brother Denzel) have the best shit on the streets and all the Feins want it” is inculpatory on its

face. It is a direct admission of the intent to distribute element for both Di’lon and Denzel, a

necessary element for conviction for Counts Two, Three, Four and Five. 2 In a joint trial this

statement is admissible against Di’lon under Fed.R.Evid. 801(d)(2) as a “party admission.” It is

equally clear that the incriminatory statement is not admissible against his codefendant, Denzel

Smith. United States v. Vega Molina, 407 F.3d 511, 519 (1st Cir. 2005) (citing Crawford v.

Washington, 541 U.S. 36, 52-53 (2004)). As it was given during a post-arrest police interview,

the statement is testimonial (Crawford, 541 U.S. at 52-53) and would be offered to prove the

truth of the matter asserted. Compare United States v. Cruz-Diaz, 550 F.3d 169 (1st Cir. 2008)

(statement by robbery codefendant that “the money is in the black bag, we already threw away

the weapons” and “we’re screwed, less than five minutes and they caught us” was only offered

into evidence to rebut defendant’s argument that police failed to pursue other investigatory

options after apprehending defendants and, in that context, was not offered for the truth of the



2
  To prove a violation of 18 U.S.C. § 924(c), the government must first prove the
predicate crime of drug trafficking. See Pattern Criminal Jury Instructions for the District
Courts of the First Circuit, Inst. 4.18.924 (2019).
                                               5
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 6 of 9



matter asserted); Tennessee v. Street, 471 U.S. 409, 413 (1985) (codefendant’s confession was

introduced only for the limited purpose of rebutting defendant’s testimony that his own

confession was coerced, and not for the truth of the matter asserted).

         Typically, there are three solutions to a Bruton problem: exclusion of the statement,

redaction of the statement, or severance of the defendant who provided the statements from those

who did not. It is difficult to conceive of how Di’lon Smith’s statement could be redacted in such

a way that the jury would not immediately infer Denzel’s identity. See United States v. Vega

Molina, 407 F.3d 511, 520 (1st Cir. 2005) (observing that a particular case may have so few

defendants that even a redacted statement leaves little doubt in the listener’s mind about the

identity of the other person). Moreover, simply changing the plural statement “they” to “I” to

remove all reference to his codefendant Denzel might undermine Di’lon’s own theory of defense.

See, e.g., Ex Parte Sneed, 783 So.2d 863 (Ala. 2000) (where defendant made incriminating

statements that also implicated his co-defendant, and court redacted and edited statement,

changing “we” references to “I” and deleting references to the co-defendant, this undermined the

defendant’s defense and was consequently prejudicial error). In addition, the continuation of

Denzel’s statement, “I’ll take the rap for all this” would undermine that editorial choice as it

implies that Di’lon would agree to take all the responsibility which rightfully should be shared

with his co-defendant. Thus, the introduction of this statement at a joint trial would compromise

Denzel Smith’s Sixth Amendment right to confront the witnesses against him and would prevent

the jury from rendering a reliable verdict. Rule 14 requires severance.

II.    THE INTRODUCTION OF EVIDENCE FROM THE HONDA CIVIC AT A JOINT
       TRIAL WOULD COMPROMISE DENZEL SMITH’S RIGHTS AND BE HIGHLY
       PREJUDICIAL TO HIS CASE.


                                              6
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 7 of 9



       This Court has ruled that police compromised Smith’s Fourth Amendment rights when

they searched the Honda Civic. Evidence from the Civic has been suppressed as to Denzel Smith

but remains admissible against Di’lon Smith, given Di’lon Smith’s lack of standing to object to

the search of the Honda Civic. 3 Admission of this evidence in a joint trial with Di’lon would be

fatal to Denzel Smith’s defense.

       At the time of his arrest, Denzel Smith was a visitor at his brother Di’lon’s apartment at

177 Megan Road. To establish Denzel Smith’s guilt on any of the charged counts, the

government must first prove that Denzel Smith knowingly and intentionally possessed the

controlled substances charged in the indictment. 4 It must also prove that Denzel Smith

knowingly possessed those controlled substance with the intent to distribute them. United States

v. Latham, 874 F.2d 852, 861 (1st Cir. 1989). Admission of the material from inside the car

which Denzel drove to the location, particularly the empty black box which police determined to

be a case for a narcotic press found inside the house, would provide this evidentiary link.

       In Zafiro, the Supreme Court noted that the risk that a joint trial would compromise a

specific trial right of one of the defendants might occur “when evidence that the jury should not



3
 While the relevance of this evidence as to Di’lon Smith could be contested, Defendant
does not know how the government will attempt to try their case.
4
  See United States v. Cortés-Cabán, 691 F.3d 1, 17 (1st Cir. 2012) (stating elements). Knowing
possession of the contraband may be inferred from evidence of actual possession (meaning
“immediate, hands-on physical possession”) or constructive possession. United States v. García-
Carrasquillo, 483 F.3d 124, 130 (1st Cir. 2007) (§ 841(a)(1)). Constructive possession requires
that a person “knowingly has the power and intention to exercise dominion and control over the
object, directly or through others.” United States v. McLean, 409 F.3d 492, 501 (1st Cir. 2005).
Mere presence with or proximity to the contraband or weapon or association with another who
possesses the same are not enough to prove constructive possession. See, e.g., United States v.
Rodriguez-Lozada, 558 F.3d 29, 40 (1st Cir. 2009) (finding insufficient evidence of constructive
possession).
                                              7
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 8 of 9



consider against a defendant and that would not be admissible if a defendant were tried alone is

admitted against a codefendant.” Zafiro, 506 U.S. at 539. This is exactly the situation in the

instant case. If the government attempts to elicit evidence of the results of the search of the

Honda Civic in their case against Di’lon Smith, it will compromise Denzel Smith’s right to a trial

free from unconstitutionally obtained evidence, be highly prejudicial to his case, and prevent the

jury from making a reliable judgment about Denzel Smith’s guilt or innocence. Given the fact

that the car was owned by Denzel Smith’s girlfriend, he was in control of it on that date, and the

evidence was found inside his backpack, it would be almost impossible for a jury not to associate

that evidence with Denzel, and thus no limiting instruction could contain the prejudice. As the

First Circuit has observed, “the prime factor that a court must consider in evaluating a severance

motion is whether the court may reasonably expect the jury to collate and appraise the

independent evidence against the defendant.” United States v. Rodriguez-Marrero, 390 F.3d 1,

27 (1st Cir. 2004). See also United States v. Snype, 441 F.3d 119, 129-130 (noting that jurors are

presumed to follow instructions, but “the presumption can ‘evaporate[ ] where there is an

overwhelming probability that the jury will be unable to follow’ a limiting instruction that

demands ‘mental acrobatics’ of the jurors.”) (internal citations omitted). This is such a case.

Because Denzel Smith has a right to a trial free from unconstitutionally obtained evidence, this

Court must sever under Rule 14.



                                          CONCLUSION

       Defendant respectfully requests that this Honorable Court sever the trial of Denzel Smith

from the trial of Di’lon Smith.


                                              8
         Case 1:18-cr-10087-FDS Document 120 Filed 06/14/19 Page 9 of 9




                                                      Respectfully submitted,

                                                      DENZEL SMITH
                                                      By his attorney,
                                                      /s/ W. Jamiel Allen
                                                      W. JAMIEL ALLEN
                                                      Assistant Federal Public Defender
                                                      51 Sleeper Street, 5th Floor
                                                      Boston, MA 02210
                                                      617-223-8061
                                                      Jamiel_Allen@fd.org



                              CERTIFICATE OF SERVICE

       I, W. Jamiel Allen, Esquire, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participant(s) as identified on the
Notice of Electronic Filing (NEF) on June 14, 2019.

                                              /s/ W. Jamiel Allen
                                              W. Jamiel Allen




                                             9
